
	

113 HR 3188 RH: Rim Fire Emergency Salvage Act
U.S. House of Representatives
2014-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 293
		113th CONGRESS 2d Session
		H. R. 3188
		[Report No. 113–394, Part I]
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2013
			Mr. McClintock (for himself, Mr. Bishop of Utah, Mrs. Lummis, Mr. LaMalfa, Mr. Walden, Mr. McCarthy of California, Mr. Nunes, Mr. Cook, Mr. Denham, Mr. Hastings of Washington, and Mr. Valadao) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		
			April 1, 2014
			Additional sponsors: Mr. Amodei and Mr. Pearce
		
		
			April 1, 2014
			Reported from the Committee on Natural Resources with amendments
			Strike out all after the enacting clause and insert the part printed in italic
		
		
			April 1, 2014
			The Committee on Agriculture discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printed
			For text of introduced bill, see copy of bill as introduced on September 26, 2013
		
		
			
		
		A BILL
		To expedite the planning and implementation of salvage timber sales as part of Forest Service and
			 Department of the Interior restoration and rehabilitation activities for
			 lands within the Stanislaus National Forest and Yosemite National Park and
			 Bureau of Land Management lands adversely impacted by the 2013 Rim Fire in
			 California.
	
	
		1.Short titleThis Act may be cited as the Rim Fire Emergency Salvage Act.
		2.Expedited salvage timber sales in response to the California Rim Fire
			(a)Salvage timber sales requiredAs part of the restoration and rehabilitation activities undertaken on the lands within the
			 Stanislaus National Forest and the Bureau of Land Management lands
			 adversely impacted by the 2013 Rim Fire in California, the Secretary of
			 Agriculture, with respect to affected Stanislaus National Forest lands,
			 and the Secretary of the Interior, with respect to affected Bureau of Land
			 Management lands, shall promptly plan and implement salvage timber sales
			 of dead, damaged, or downed timber resulting from that wildfire.
			(b)Expedited implementation
				(1)Legal sufficiencyDue to the extraordinary severity of the Rim Fire occurring on the Federal lands described in
			 subsection (a), salvage timber sales conducted under such subsection shall
			 proceed immediately and to completion notwithstanding any other provision
			 of law, including the National Environmental Policy Act of 1969 (42 U.S.C.
			 4321 et seq.), section 14 of the National Forest Management Act of 1976
			 (16 U.S.C. 472a), the Forest and Rangeland Renewable Resources Planning
			 Act of 1974 (16 U.S.C. 1600 et seq.), and the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1701 et seq.).
				(2)Administrative and judicial reviewSalvage timber sales conducted under subsection (a) shall not be subject to—
					(A)administrative review, including, in the case of the Forest Service, the notice, comment, and
			 appeal requirements of section 322 of the Department of the Interior and
			 Related Agencies Appropriations Act, 1993 (Public Law 102–381; 16 U.S.C.
			 1612 note); or
					(B)judicial review in any court of the United States.
					Amend the title so as to read: A bill to expedite the planning and implementation of salvage timber sales as part of Forest
			 Service and Department of the Interior restoration and rehabilitation
			 activities for lands within the Stanislaus National Forest and Bureau of
			 Land Management lands adversely impacted by the 2013 Rim Fire in
			 California..
	
		April 1, 2014
		Reported from the Committee on Natural Resources with amendments
		April 1, 2014
		The Committee on Agriculture discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printed
